                Case 4:18-cv-02711-DMR Document 50 Filed 12/03/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 GIOCONDA R. MOLINARI (CABN 177726)

 4 Assistant United States Attorney
   E-mail:gioconda.molinari@usdoj.gov
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102
 6        Telephone: (415) 436-7220
          Facsimile: (415) 436-6748
 7 Attorneys for the Defendant

 8
                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
                                         OAKLAND DIVISION
10

11    THE CENTER FOR INVESTIGATIVE                        Case No. 4:18-CV-02711 DMR
      REPORTING AND PATRICK MICHELS,
12                                                        STIPULATION TO EXTEND THE
                                     Plaintiffs,          PERIOD FOR FILING A STATUS
13                                                        REPORT BY TWO WEEKS
                                                          [PROPOSED] ORDER
14             v.

15    U.S. DEPARTMENT OF HOMELAND
      SECURITY,
16
                                     Defendant.
17

18
             On November 7, 2019, the Court ordered the parties to file a status report. (ECF 46.) The
19
     parties stipulated that defendant would release the disputed Freedom of Information Act (“FOIA”), 5
20
     U.S.C § 552(a)(4)(B), Exemption (b)(5) third-party consultant material by October 18, 2019. (ECF 43.)
21
     The parties also stipulated to dismiss all FOIA claims, with exception of the issue of attorney’s fees. Id.
22
     Later the parties stated that they needed additional time, until November 26, 2019, to resolve certain
23
     issues that arose after defendant released the Exemption (b)(5) material on October 18. (ECF 45.) The
24
     parties also agreed to endeavor to resolve the attorney’s fees issue by that date. Id.
25
             The parties have been engaged in a meaningful meet and confer process, and have resolved all
26
     the issues that arose after defendant made its release on October 18, 2019. The only issue remaining is
27
     attorney’s fees, which the parties are endeavoring to resolve through the meet and confer process.
28
     Stipulation RE: Status Report
     4:18-CV-02711 DMR
                                                          1
                Case 4:18-cv-02711-DMR Document 50 Filed 12/03/19 Page 2 of 2



 1           Therefore, the parties hereby stipulate and respectfully request to extend the period for filing a

 2 status report by two weeks, to December 11, 2019, in order to resolve the issue of attorney’s fees.

 3                                                 Respectfully submitted,

 4                                                 DAVID L. ANDERSON
                                                   United States Attorney
 5
     November 26, 2019                             By:          /s/
 6
                                                     GIOCONDA R. MOLINARI
 7                                                   Assistant United States Attorney

 8
                                                   D. VICTORIA BARANETSKY
 9                                                 The Center for Investigative Reporting
10
     November 26, 2019                             By:          /s/*
11                                                   D. VICTORIA BARANETSKY
                                                     The Center for Investigative Reporting
12                                                   Attorney for Plaintiffs
13 *In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
14

15                                            [PROPOSED] ORDER

16           PURSUANT TO STIPULATION, IT IS SO ORDERED
17
                    December 3, 2019
18           DATED: ____________                           ________________________________
                                                           HON. DONNA M. RYU
19                                                         United States Magistrate Judge
20

21

22

23

24

25

26

27

28
     Stipulation RE: Status Report
     4:18-CV-02711 DMR
                                                           2
